Title: To George Washington from Ezekiel Cheever, 10 March 1781
From: Cheever, Ezekiel
To: Washington, George


                  
                     Hond Sir
                     Springfield, March 10th 1781
                  
                  In obedience to your Excellencys orders Signify’d to me by Colo. William Sheppard to prosecute Mr John Collins alias John Collins late depy Comry milty Stores, before the Court Marshall held at this post for his Trial.
                  I have attended that duty & hope treated the Cause with Justice and the Court with honour.
                  When I caused Collins to be arrested, I determined notwithstanding his late Insolent & insidious practices to treat him as an Officer, and with all the Generosity Justice & duty would permit me.
                  After he deserted some Contentious dispositions diligent Observers of others business altho’ Scandalously negligent of their own, by detraction & ill natured interpretations, of my Innocent & kindly meant intentions, laboured to prejudice the minds of others with an Idea that I did not Cause a guard to be Sett over him purposely that he might Run off.  Otherwise he would bring me out for Peculation.
                  When I directed Commissary Barber at Boston to Send Collins to me at this Post, pursuant to your Excellencys Commands— I directed him to apply for a proper guard to Escort him to this place.  He and his Confedrates then Complained that I was his Cruel and malicious enemy for advertizing & ordering Collins to be brought from Boston to Springfield under Guard.  innocence is no defence against Envy & malice, Consious of my honest & well meant designs I despise their malevolent & insidious practices.
                  I take the liberty Sir, to enclose Copy of my letter to Mr Chester, relating the account he was pleased Voluntarily to give me of his oppinion, concerning Collins after he deserted.  I notify’d Mr Chester a Court Marshall was ordered for Collins Trial, and pray’d he would attend, otherwise Send me his Written Affirmation which the messanger sayes He told him he would do, and desired him to Call at the appointed Time for his Letter, which he Sayes he did and was informed Mr Chester was rode out of Town.
                  May it please your Excellency, I presume the Slightest examination will Shew the Falsities Contrdictions & absurdities Collins offer’d in Vindication of his Villainous Conduct.  This Department Sir, Is in a deplorable Situation for want of Money & other necessary Supplys which I have Repeatedly Represented to the hon. board War & Ordnance and Comry Genl.  My last advise from Mr Hodgson dated Feby 5th gives flattering hopes we shall have some Relief—We have neither Leather to Work or Coals to Burn at present.  However expect in a few days shall have a Couple Loads Coal; to be paid for in the Old Way as Country People Term it That is to pay in Work out of the Smiths Shop Vizt an Ax plough Share &c. which must do otherways Can’t obtain a single bushal (I have apply’d to Q. Mr Tuckerman he has transmitted my Request to Dep. Q.M.G. Hatch at Boston.  I have Sent to the Q. Mr at Hartford, but not any can be had)  Frequent demands are made for Articles which its not in my power to Comply with for want of necessary Supplies—  Colo. Shelldings Corps want their Pistols repaired, which occasioned me to Engage a Trifle of Coal at any rate to Serve the purpose and if furnished with Leather would have had their Saddles Repaired &c.  The neglect Shewn this department has Stagnated business Rendered it Contemptable and Discouraged all concerned.  I am informed the best workmen are determined to quit the Services, as soon as the Time they are Engaged for expires, which in a general way will be in Six weeks or two months and apprehend it will be Difficult in Case they are needed to Supply their places.  I hope when Collins affair is determined Jealousies & prejudices will Vanish, and Justice be had to this Injured & destitute Department.  Ever Solicitous to make my Services acceptable to your Excellency I have the honour to be with the most Respectful Zeal, your Excellencys, Most humble, most Obedient and most devoted Servant.
                  
                     Ezekl Cheever D.C.G.M.S.
                  
                Enclosure
                                    
                     
                        Dear Sir
                        Springfd 17th Feby 1781
                     
                     You may remember when I was favoured last with Dining with you at your house, we Conversed Concerning Collins Mal Conduct, you asked me if I did not know Collins was a Convict: you said he Certainly was.  I Reply’d I am Ignorant of the matter and untill Latley esteemed him not only Capable, but believed him an honest clever youngman, and was prejudiced in his favour by Learning he had kept your Store, and have aimed to serve him, but was now Convinced he was my Ungratful adversary—  You Sir, then was pleased to relate an Extraordinary Instance of his Conduct while in Your Service.
                     That one evening settling with Your Workmen According to Your Usual Custom, you treated them and supposed Collins did Make too free with the Liquor Circulating.  But that he was so haughty and Insulting, You was Constrained to call for a Couple of Your Negro Servants to put him out of Your Storehouse, that he screamed and Hallowed, in Such a manner you thot he would raise the town.  That Mr Riley Came to You. and you Intreated him to take Collins to his house and do as well as he Could with him, that after this You did not Care to employ him any further— and that soon after he Inlisted in the Continental Service in the Army— You added as you did not hear anything to his Disadvantage, you thot best to let the matter dye but Believed he was a Tory, for when General Washington was on his way to take the Command of the Army at Cambridge, stoped at Weatherfield or Hartford, in Conversaton You Observed that You Supposed that Military rules or laws, would soon take place, upon which Collins Expressed himself with great Vehemence, and Damned General Washington and said if he should order any such thing he would be the first man to take him off, or Quiet him, and you knew Collins was an Intimate with  Who sufferd at N. York for Conspiring to take the Life of General Washington.  You may Sir, Remember my Suprize, and your Observation that Collins knew your Eagle Eye, which made him worry when in your Service— I am Informed he has Rec’d a Letter from You and Others in his favour.  I dont want or aim to Depericate his reale merrit, only prove facts, and am perswaded you Would not Willingly Represent any thing to Anothers Injury, Unless You were fully Satisfy’d in the matter.  When Collins is brought to Tryal, shall give you notice and Expect and Depend You’l Confirm the Above Narration.  I am with due Respects Your H.S. 
                     
                        E.C.
                     
                  
                  
               